       Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 1 of 15


                       UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                                                                 FILED
                           SAN ANTONIO DIVISION                       FEB 152019
                                                              CLERK   U.S.   DISTAIC
DUNG HUYNH NGUYEN                                              SERND.ScTOT
   Pro Se Movant


V.                                         Case No.:    5:13-CR-O0580--RCL-5


UNITED STATES OF AMERICA
   Respondent



        PRO SE MOTION FOR THE APPLICATION OF THE U.S.
       SENTENCING COMMISSION TWO(2)LEVEL RETROACTIVE
 SENTENCE REDUCTION POLICY STATEMENT, 1B1.1O, PURSUANT TO USSC
             AMENDMENT 782 & U.S.C. 3582(c)(2)


      COMES NOW, Dung Huynh Nguyen, hereafter known as Movant, in Pro

Se Forma,     respectfully submits this Sentencing Reduction Motion,

pursuant to 18 U.S.C., 3582(c)(2) and to pertinent Policy Statement

1B1.1O by the U.S. Sentencing Commission(USSC) and consistent with

USSC Two(2) Level Reduction, Retroactive Application of Amendment

782.     The application of Amendment 782, in this case avoids serious

conflict with the Equal Protection Component of the Due Process

Clause of the Fifth and the Eighth Amendment's Prohibition against

Cruel and Unusual Punishment.         As per statue,    Movant is not an

attorney, therefore this Motion cannot be held to the same                      standard

as one developed by a Licensed Professional in Law.(Haines                     v-s   Kerner

404 U.S.     519)

      IN SUPPORT THEREOF, Movant avers the fàllowing:

1.)     Movant was indicted on July 17, 2013, with        a   First Superseding

Indictment on September 18,        2013 and a Second Superseding             Indictment

on March 19,        2014.
      Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 2 of 15
                                                                          Page    2   of 6


CASE NO.:     5:13-CR-00580-RCL-5

2.)     On March 10,    2017 Movant Pled Guilty and the Movant was

sentenced for having Pled Guilty to the one(1) Count on the Indict-

ment,    which consisted of OFF/CHG:         21 USC   846, 813, 841(A)(1) & (B)

(l)(C), CONSPIRACY TO DISTRIBUTE AND POSSESS WITH INTENT TO DISTRI-

BUTE SUBSTANCES AND CONTROLLED ANALOGUES and was designated                       a   Level

31,   Category   I   of the Federal Sentencing Guidelines,              thus being

sentenced to serve 108 months in        a   Federal Correctional Institution

and three(3)     years of Supervised Release, with          a       $100 Felony

Assessment Fee.(see BOP Computation Sheet attachment A)

3.)     The District Court considered the Pre-Sentencing Investigative

Report before imposing Sentence.            The Pre-Sentencing Investigative

Report revealed no present or history of violence and/or Weapon

Offenses, nor a Career Offender designation, pursuant to USSG

4B1.1 on the part of the Movant.            Movant is not       a   Public Safety Risk,

pursuant to 1B1.1O(A1)(B)(ii).

4.)     In order to reduce unwarranted Federal Guideline disparaties,

the Sentencing Reform Act of 1986 authorizes the United States

Sentencing Commission to create and to retroactively amend Sentencing

Guidelines to inform Judicial Discretion.

5.)     In recent years, the Supreme Court has given Judges the power

to impose sentences that are not greater than necessary to satisfy

the statutory purposes of sentencing,           to prevent prison over population

(28 U.S.C.     994(a)), to consider all of the characteristics of the

Offender and circumstances of the offense, to reject Advisory Guide-

lines that are not based on National Sentencing Data and Empirical

Research, to follow and comply with U.S. Sentencing Commission Policies

and Ame-ndments and to serve their function in the constructive
       Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 3 of Page
                                                                     15     3   of 6


CASE NO.:      5:13CR-00580RCL-5

5.)(cont.)      evolution of responsible Guidelines.(see United States

v.    Booker, 543 U.S. 220(2005), Kimbrough v. United States, 128

S.Ct., 558(2007), Nelson v. United States, 129 S.Ct. 890(January

26,    2009)

6.)     This Court may modify       a   defendant's term of imprisonment once

it has been imposed,        when the United States Sentencing Commission

(USSC) passes and adopts an amendment to the Guidelines Retroactively

and the Amended Guideline was part of the basis of the Defendant's

Guideline Range, to the extent that it is applicable, if such               a

Reduction is consistent with the applicable Policy Statement

issued by the U.S. Sentencing Commission, pursuant to the U.S.

Sentencing Commission Amendment 782.

7.)     Furthermore, Movant avers that in his two(2) years of incarcera-

tion,    he has fully recovered from his addiction issues and has repeat-

edly demonstrated that he poses No Risk To Public Safety(1B1.10(A)
(B)(ii), based on the following:             a.) has successfully participated

in prison in two(2) Drug Abuse Prevention Programs, b.)               has success-

fully completed courses in "Positive Thinking" and "Character Educa-

tion" that has assisted him to think and survive without the Drug

High,    c.)   furthermore, has taken many other courses that has assisted

in his mental,         psychological and spiritual growth.(see BOP Educational

Transcript Sheet attachment B)             In essence,   this Pro Se Movant, after

many years of denial concerning his addiction,              is in denial no more,

is drug free, positive thinking and acting person that very much

intends on becoming         a   positive taxpaying and contributing citizen

and no longer      a    burden to society. It would be remiss not to mention
       Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 4 of 15
                                                                    Page   4 of      6



CASE NO.:     5:13CR-0O580RCL-5

7.)(cont.)      that this Movant received two(2) minor infractions when

he arrived in prison because he did not know the rules.              Since then

he has read and internalized the rules and has committed no other

infraction.(see BOP Disciplinary Sheet attachment C)            Through his

committment and positive actions, this Movant contends that he has

earned the above requested two(2) Level Retroactive Reduction and

prays that the Honorable Court sees and considers the Merits of the

case and grants the appropriate relief.          Furthermore, Movant avers

that he has taken every opportunity in participating in every BOP

ReEntry Program available, pursuant          to 18 U.S.0   2624(c)

8.)     Movant stands ready and prepared to accept the responsibility

of    providing for his family, eppecially for his Special Needs four(4)

year old son, who suffers from Non Immune Hydrops.(see attachment D)

9.)     Movant avers that he is entitled to the relief as implemented

by the U.S.     Sentencing Commission's Amendment 782 and for the

foregoing reasons and case law cited herein, Movant respectfully

moves that the Honorable Court under Provision 18 U.S.C. 3582(c)

(2),    Sentencing Guideline 1B1.1O and the U.S. Sentencing Commission

Amendment 782 grant Movant the Two(2) Level Retroactive Sentence

Reduction, as per cited Amendment and modify by means of             a   Court

Order the Movant's Sentence from the initial Level 31, Category                  I


to Level 29, Category I,        as noted in the Federal Guideline Table,

which translates to       a   new and modified 87 Month Sentence, while

the Supervised Release is to remain the same at three(3) years, as

well as the $100 Felong Assessment Fee.           This Reduction to the

instant case avoids conflict with the Equal Protection Component
     Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 5 of 15
                                                                  Page   5   of 6


CASE NO.:    5:13CR-00580RCL-5

9.)(cont.)    of the Due Process Clause of the Fifth and the Eighth

Amendment's Prohibition against Cruel and Unusual Punishment.



WHEREFORE, Movant prays this Honorable Court grants this Motion

consistent with the United States Sentencing Commission, Retroactive

Amendment 782, the 18 U.S.C. 3582(c)(2) and Sentencing Guideline

Section 1.B1.1O and/or grants any other Relief this Honorable

Court deems proper.



   PRO SE MOVANT, DECLARES UNDER PENALTY OF PERJURY THAT THE

FOREGOING IS TRUE AND CORRECT.

Executed on this day of _______________of the month        of   FL3            ,    2019.



                                   Respectfully Submitted:
                                     L(MG   irJ   ,I3''v

                                   Dung Huynh Nguyen
                                   Pro Se Movant
                                   ID No.:  98097-308
                                   La Tuna Federal
                                   Prison Camp I
                                   P.O. Box 8000
                                   Anthony, Texas 88021
     Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 6 ofPage
                                                                   15    6   of 6


CASE NO.:    5:13-CR-00580-RCL-5




                      CERTIFICATION OF SERVICE


I,   DUNG HUYNH NGUYEN, PRO SE MOVANT CERTIFIES THAT A TRUE AND

CORRECT COPY OF THE FOREGOING WAS SERVED WITH THE U.S. DISTRICT

COURT CLERK IN THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION,
                                     ru
VIA PRISON MAIL ON THIS         1/        DAY OF THE MONTH OF

2019.



                                                    ,J&ft3iJ

                                      Dung Huynh Nguyen, Pro Se Movanat
                                      ID No.:  980097-308
                                      La Tuna Federal Prison Camp I
                                      P.O. Box 8000
                                      Anthony, Texas 88021
         Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 7 of 15
                               Attachment A
  LATDC 540*23    *                   SENTENCE MONITORING                      *        01-09-2019
PAGE 001          *                     COMPUTATION DATA                       *        14:48:03
                                        AS OF 01-09-2019

REGNO..: 98097-308 NAME: NGUYEN, DUNG HUYNH


FBI NO ...........    :   488266KD8                         DATE OF BIRTH: 03-24-1979       AGE:     39
ARS1 .............    :   LAT/A-DES
UNIT .............    :   CAMP                              QUARTERS ..... 104-169U
                                                                          :



DETAINERS ........    :   NO                                NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 05-28-2024

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 11-28-2024 VIA GCT REIJ


           ----------- CURRENT JUDGMENT/WARRANT NO: 010 ------------------------

COURT OF JURISDICTION ...........                  TEXAS, WESTERN DISTRICT
DOCKET NUMBER ...................                  5: 13-CR-580-RCL(05)
JUDGE ...........................                  LAMBERTH
DATE SENTENCED/PROBATION IMPOSED:                  05-08-2017
DATE COMMITTED ..................                  07-06- 20 17
HOW COMMITTED ...................                  US DISTRICT COURT COMMITMENT
PROBATION IMPOSED ...............                  NO

                      FELONY ASSESS        MISDMNR ASSESS FINES                     COSTS
NON-COMMITTED.:       $100.00              $00.00         $00.00                   $00.00

RESTITUTION...:       PROPERTY:       NO   SERVICES:        NO       AMOUNT:       $00.00

           --------------- CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....:   391
OFF/CHG: 21 USC 846,813,841(A) (1)&(B) (1) (C) CONSPIRACY TO DISTRIBUTE,
         AND POSSESS WITH INTENT TO DISTRIBUTE CONTROLLED SUBSTANCES
         AND CONTROLLED SUBSTANCE ANALOGUES (CT.1)

 SENTENCE PROCEDURE .............  3559 PLRA SENTENCE
                                           :



 SENTENCE IMPOSED/TIME TO SERVE.:    108 MONTHS
 TERM OF SUPERVISION .............     3 YEARS
 DATE OF OFFENSE ................ 03-19-2014
                                           :




G0002        MORE PAGES TO FOLLOW              .    .
         Case 5:13-cr-00580-RCLAttachment
                                 Document 1330
                                           A   Filed 02/15/19 Page 8 of 15

  LATDC 540*23        *           SENTENCE MONITORING                           *     01-09-2019
                                                                                *     14:48:03
PAGE 002 OF 002       *             COMPUTATION DATA
                                    AS OF 01-09-2019

REGNO..: 98097-308 NAME: NGUYEN, DUNG HUYNH


           -------------- CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 08-01-2018 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 08-02-2018 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN ........... 05-08-2017
TOTAL TERM IN EFFECT ............    108 MONTHS
                                     :



TOTAL TERM IN EFFECT  CONVERTED..:     9 YEARS
EARLIEST DATE OF OFFENSE ........  03-19-2014
                                      :




JAIL CREDIT .....................     :           FROM DATE     THRU DATE
                                                  06-26-20 13   06-27 -2 0 13
                                                  03-23-2016    04-11-2016
                                                  02-17-20 17   05-07 -20 17

TOTAL PRIOR CREDIT TIME .........            102
TOTAL INOPERATIVE TIME ...........           0
TOTAL GCT EARNED AND PROJECTED..:            423
TOTAL GCT EARNED ................            54
STATUTORY RELEASE DATE PROJECTED:            11-28 -20 24
EXPIRATION FULL TERM DATE .......            01-25-2026
TIME SERVED .....................                1 YEARS        11 MONTHS           14 DAYS
PERCENTAGE OF FULL TERM SERVED..:             21.7

PROJECTED SATISFACTION DATE ..... 11-28-2024
                                         :



PROJECTED SATISFACTION METHOD...: GCT REL

REMARKS .......   :   8-1-18 DSCC ASSUMED J/RRW




S0055        NO PRIOR SENTENCE DATA EXISTS FOR THIS INMATE
            Case 5:13-cr-00580-RCL Document 1330
                                 Attachment  B   Filed 02/15/19 Page 9 of 15
                     *            INMATE EDUCATION DATA           *          01-09-2019
  LATDC
                     *                  TRANSCRIPT                *          14:49:51
PAGE 00]. OF 001

REGISTER NO: 98097-308           NAME..: NGUYEN                        FUNC: PRT
FORMAT ..... TRANSCRIPT
              :                  RSP OF: LAT-LA TUNA FCI

                             EDUCATION INFORMATION
FACL ASSIGNMENT DESCRIPTION                    START DATE/TIME STOP DATE/TIME
LAT ESL  HAS    ENGLISH PROFICIENT             07-17-2017 1350 CURRENT
LAT GED HAS     COMPLETED GED OR HS DIPLOMA    01-03-2018 0001 CURRENT

                                  EDUCATION COURSES
StJB-FACL    DESCRIPTION                     START DATE STOP DATE EVNT AC          LV    HRS
LAT   SCP    ACE KEYBOARDING I COURSE        10-09-2018 CURRENT
LAT   SCP    SECRETS TO MENTAL MATH          10-11-2018 12-13-2018  P C            P      10
LAT   SCP    ACE GREEK CLASS CAMP            10-09-2018 12-11-2018  P  C           P      io
LAT   SCP    CREATING WEALTH ACE CLASS       10-10-2018 11-07-2018  P  C           P      10
LAT   SCP    CAMP CAREER GUIDANCE            11-06-2017 12-04-2017  P  C           P       8
LAT   SCP    RPP NR DAP                      02-21-2018 07-13-2018  P  C           P      36
LAT   SCP    RPP:DRUG EDUCATION COURSE       12-20-2017 02-27-2018  P  C           P      12
LAT   SCP    JOB FAIR: INFORMATIONAL         12-13-2017 12-13-2017  P  C           P        4
LAT   SCP    CAMP POSITIVE THINKING ACE      10-31-2017 12-05-2017  P  C           P      10
LAT   SCP    COMMERCIAL REAL ESTATE ACE      10-30-2017 12-01-2017  P  C           P      10
LAT   SCP    ACE CHARACTER EDUCATION CAMP    10-31-2017 11-29-2017  P  C           P      10
TAF   SCP    CAMP REC PIANO TH 1400-1500     07-14-2017 09-20-2017  P  W           V        1
TAF   SCP    PDPC: WED 0800 ROOM A4-2102     07-12-2017 07-19-2017  P  W           V        3


                                    HIGH TEST SCORES
TEST              SUBTEST        SCORE     TEST DATE       TEST FACL     FORM           STATE
ABLE              LANGUAGE        13.0     09-13-2017      TAF           2
                  NUMBER OPR      12.5     09-13-2017      TAF           2
                  PROS SOLV       13.0     09-13-2017      TAF           2
                  READ COMP       13.0     09-13-2017      TAF           2
                  SPELLING        130      09-13-2017      TAF           2
                  VOCABULARY      13.0     09-13-2017      TAF           2




G0000             TRANSACTION SUCCESSFULLY COMPLETED
           Case 5:13-cr-00580-RCLAttachment
                                   Document 1330
                                             C   Filed 02/15/19 Page 10 of 15
                  *          INMATE DISCIPLINE DATA            *     01-09-2019
  LPLTDC
                                                               *     14:48:46
PAGE 001 OF 001   *    CHRONOLOGICAL DISCIPLINARY RECORD

REGISTER NO: 98097-308 NAME..: NGUYEN, DUNG HUYNH
FUNCTION...: PRT       FORMAT: CHRONO    LIMIT TO       MOS PRIOR TO 01-09-2019


REPORT NUMBER/STATUS.: 3012888 - SANCTIONED INCIDENT DATE/TIME: 07-21-2017 1330
UDC HEARING DATE/TIME: 07-26-2017 1250
FACL,/UDC/CHAIRPERSON.: TAF/A4/B. PAIT
REPORT REMARKS ........ UDC BASED IT'S DECISION ON THE WRITTEN REPORT AND
                         GREATER WEIGHT OF THE EVIDENCE.
   307 REFUSING TO OBEY AN ORDER - FREQ: 1
         LP PHONE    / 1 MONTHS / CS
         COMP:    LAW:     UDC IMPOSES 1 MONTH LOSS OF PHONES FROM
                           7-27-17 TO 8-27-17.
   316 BEING IN UNAUTHORIZED AREA - FREQ: 1
         LP COMM     / 1 MONTHS / CS
         COMP:     LAW:    UDC IMPOSES 1 MONTH LOSS OF COMMISSARY FROM
                           7-27-17 TO 8-27-17.




G0005         TRANSACTION SUCCESSFULLY COMPLETED    CONTINUE PROCESSING IF DESIRED
                    Case 5:13-cr-00580-RCLAttachment
                                           Document 1330
                                                     D
                                                         Filed 02/15/19 Page 11 of 15
               I.
                                                                DEPARTMENT
                                                                    Children's
                                                                               OF GENETICS
                                                                                      Hospital New Orleans
                                                 DIVISiON OF GENETICS,
                                                                       DEPARTMENT
                                                                    Louisiana State University Health          OF PEDIATRICS
                                                                                                      Sciences Center
                                                                    YVES LACASSIE, MD, FACMG,
                                                                                                   Professor and Hea4
                                                                         ylacassi@chnola.org
      CHILDREN'S                                 MICHAEL MARBLE, MD, FACMG
                                                                                               ylacas@lsuhsc.edu
                                                                                                 REGINA M. ZAMBRANO, MD,
      HOSPITAL                                   Professor- mnuirbll@lsuksc.edu
                                                 KAREN WEISSBECKER, PhD
                                                                                                   Assistant Professor          FACMG
                                                                                                                       rrambr@lsuhsc.edu
                                                kweiss@lsuhsc.edu                                              AMY MOL1NA, RNSN
              CLINICAL GENETICS
                                April 5,2015                                                                          amo1i2@lsuhsc.edu
             Offlce ACC Room 2308
           Telephone (504) 896-9254
                  Fax: (504) 896-3997
                                  Jeanne Rademacher, MD
        Appointments: (504) 896-9254
                                  Carousel Pediatrics
                                  4224 Houma Boulevard, Suite
                         CLINICS:                             240
                    NEW ORLEANS Metairie, Louisiana 70006
           Children's Hospital, ACC
             200 Henry Clay Avenue
             New Orleans, IA 70118
                                     Re;        MAXIMUS NGUYEN
                         METAIRIE               DOB: 03/20/2014
 Children's Hospital Merairie Center
3040 33rd Street, Metairie, LA 70001            DOV: 04/01/2015
                   BATON ROUGE
Children's Hospital Outpatient Clinic
             720 Connell Park Lane
                                      Dear Dr. Rademacher:
             Baton Rouge, LA 70806
                                         As you know, I had the
                      LAFAYETFE                                   opportunity to evaluate your patient
Children's Hospital Outpatient Clinic    Nguyen in my genetics clinic at                               Maximus
       Burdin Riehl ACC of LGMC          was accompanied by his mother Children's Hospital on April 1, 2015. He
                                                                         Mrs. Julie       Nguyen and his father.
     1211 Coolidge Blvd., 2nd Floor
                 Lafayette, LA 70503       Maximus is a 1 year old Vietnamese
                                                                                 American male who has a history of
          Lake Charles State Clinic        non-immune hydrops that was diagnosed
                                          that at about 20 weeks                      in utero. His mother mentioned
                  3236 KirkmanSt.
                                                                      gestation, hydrops was diagnosed
            Lake Charles, LA 70602        underwent an amniocentesis that was                                and she
              Appo (337) 478-6020         the opportunity to examine              reported  as normal. Dr. Marble had
                                                                           him in the newborn period
           Thibodaux State Clinic         recommended testing for the common                                 and he
               2535 Veterans Blvd.                                                  causes of non-immune hydrops
                                          including; MPS, Sialidosis, and
                        IA 70301                                          Gaucher disease, congenital disorders
             Thibodaux,
                                         glycosylation, hemoglobinopathies and                                     of
              Appt (985) 447-0896                                                   Thalassemias.    Results
                                         particularly reveal any cause for Maximus                            did not
                       SERVICES:         elevated urine free and total sialic         presentation. He had a slightly
    Diagnosis and Management of:                                               acid and his transferring isoelectric
Birth Defects/Congenital Anomalies       focusing at Mayo clinic showed
                                                                           slight elevation in the underglycosilated
       Inborn Errors of Metabolism      transferring but not as elevated as in
                                        to GCC was normal but they              patients with CDG, a repeat sample
      Abnormal Newborn Screening
 Down & Chromosomal Disorders
                                                                        mentioned that in patients younger than 3
                                        months an atypical pattern may be
                                                                             missed.
                 Neurofibromatosis
            Craniofàcial Anomalies He has
                                           continued to fail to thrive and has global
                Hereditary Diseases He
               Genetic Counseling
                                       was recently admitted to the hospital and was developmental delays.
                                                                                      diagnosed with RSV, at
     Metabolic Nutrition Services that time I requested repeat of some of his
                                     continues to have mild e'evations of the       abnormal labs and     he
                                                                                urine sialic acid and had a
                                     peripheral smear that showed a left shift with
                                     and giant platelets.                           lymphocyte vacuolization



   200 Henry Clay Avenue
 New Orleans, Louisiana 70118
       (504) 899.9511                                               FOUNDING              OF
       www.chnola.org
                                                                               M1:MBEP.                                       HEALTH
 Case 5:13-cr-00580-RCLAttachment
                        Document 1330
                                   D
                                      Filed 02/15/19 Page 12 of 15




  His past medical history is also positive for s/p eye surgery with Dr. Ellis to
                                                                                  unclog his
  tear ducts; he is also sip in utero placement of pigtail catheters to alleviate
                                                                                    bilateral
  pleural effusions.

 He continues to have global developmental delays, he is able to roll but
                                                                           not yet sitting
 independently, he was also found to be very flexible and is able to put his
                                                                             toes on his
 mouth. He started saying mama and smiles and interacts socially. He still
                                                                                does not
 attend daycare, mother reports she is feeding him formula and stage II baby
                                                                             foods, they
 will wait sometime for transitioning to whole milk. His mother
                                                                   reported that despite
 appropriate feedings he continues to be very small for his age. He has
                                                                         normal sleeping
 patterns. He lives at home with his mother and father.

 A complete review of systems was positive for a history of constipation, he
                                                                             was admitted
 in December with RSV, he is s/p surgery to correct clogged
                                                               tear ducts, he follows up
 with Cardiology with Dr. Ascuitto and with Dr. Levine in
                                                                     Pulmonary he has
 developmental delays and low muscle tone and a history of non immune
                                                                           hydrops. He is
 receiving services through ES, OT and PT.

 In regards to medications he continues to take MiraLax and a
                                                              multivitamin. They denied
 allergies to any medication of foods.

 On physical exam today, his length was 67 cm     (<<5th
                                                           %), weight was 6.15 kg (<<5th %)
 Temperature was 98.9 F.

 In general, Maximus was awake in his carrier, and cooperative
                                                               with examination. He was
 microcephalic and with positional plagiocephaly. Eyes with palpebral fissures
                                                                                       that
 appeared short. Palate was intact; I was unable to see his uvula. Ears are borderline
                                                                                        low
 set and posteriorly rotated. Neck: examination was supple, thyroid was not palpable,
                                                                                         no
 Lad were noted, he has a small pit on his lower jaw and his mother
                                                                               mentioned
 something was removed from it while he was in the NICU, she is unsure what.
                                                                                   Lungs:
 CTAB. CV: regular rate and rhythm, no murmurs, rubs, or gallops, with
                                                                              normal and
 symmetric peripheral pulses. Abdomen: soft, non tender and non distended, with
                                                                                     BS in
all quadrants, he has a small umbilical hernia and I palpated his liver
                                                                        maybe 1 cm BCM.
GU: Normal external male genitalia, left testicle in canal.
                                                               Neurological examination:
Mental status: awake and alert, face was symmetric, PERRLA, Motor
                                                                             examination
revealed slightly low muscle tone, DTR's were 2+.

In summary Maximus Nguyen is a 1 year old Vietnamese
                                                               American male who was
diagnosed in utero with non immune hydrops. He has had an extensive work-up
                                                                                       that
ruled out common causes of non immune hydrops. He continues to be
                                                                               small and
microcephalic with low tone, the possibility of a chromosome was ruled out as he
                                                                                       had
normal SNP array (prenatal and post-natally), he has had slightly elevated sialic
                                                                                    acid in
urine, and I would like to repeat it again today, I am convinced Maximus has
                                                                                a Genetic
disorder in identification, he continues to fail to thrive and has had non
                                                                                   specific
elevations in urinary sialic acid and a history of non immune hydrops, I fee that
                                                                                  the next
best step towards finding a diagnosis is considering sending Exome sequencing.
                                                                                   He has
Medicaid now and in the past we have not had success getting Medicaid approval for
such testing, we should explore the possibility of research Exome. We will wait
                                                                                    from the
results of testing ordered today and will continue to monitor clinically and submit
                                                                                    his case
for research.
Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 13 of 15
                      Attachment D



Thank you for allowing me to participate in
                                            Maximus's care. Feel free to contact me with
any questions.


Bes,
Regi1a M. Zambrano, M.D
Assisant Professor of Pediatrics
Division of Clinical Genetics, Department of
                                             Pediatrics
Louisiana State University Health Sciences Center
                                                    and
Children's Hospital New Orleans


Cc: The Parents of Maximus Nguyen
    2317 Metairie Rd
    Metairie, LA 70001
      Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 14 of 15


                                      February 11, 2019


Clerk, U.S. District Court
Western District of Texas
John H. Wood Jr., U.S. Courthouse
655 E. Cesar E. Chavez Blvd.
San Antonio, Texas  78206-1106

HONORABLE FEDERAL COURT CLERK:
                                      Re:  NGUYEN, Dung Huynh
                                      Fed. Reg. No.:  98097-308
                                      Case No.:  5:13-CR-00580-RCL-05
   I am respectfully submitting my Two(2) Level Reduction in Sentence
Motion on my above captioned case, pursuant to United States Commission
(USSC) Retroactive Amendment 782, in accordance to 18 USC 3582(c)(2).
I pray the Honorable Court will grant the relief, as stipulated by the
USSC.
   Please find a self-addressed and pre-stamped envelope that you
may use to respond to notify me that my Motion has been received and
filed.   A simple stamped copy of the first page of my Motion will
suffice.
   I want to thank you in advance for any assistance that you may be
able to render me regarding my request.   Should you need further in-
formation in order for you to process my Motion, please do not hesitate
to correspond with me at my below noted address.   Thanks Again!

                                      With Much Respect,
                                      D4    /id4,- /I8tilJ&J
                                      Dung Huynh Nguyen
                                      Pro Se Movant
                                      ID No.:  98097-308
                                      La Tuna Federal Prison Camp         I
                                      P.O. Box 8000
                                      Anthony, Texas  88021

cc:     BOP Counselor
        Family

Incls:     Motion
           Attachments
                             -
Case 5:13-cr-00580-RCL Document 1330 Filed 02/15/19 Page 15 of 15
